Citation Nr: 1220265	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  02-12 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Whether the original rating for service-connected residuals of prostate cancer with radical prostatectomy was proper.

2. Entitlement to an initial rating higher than 10 percent for residuals of prostate cancer with radical prostatectomy prior to December 12, 2007, and higher than 40 percent thereafter.

3. Entitlement to a total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.

WITNESS AT HEARING ON APPEAL
The Veteran 






ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to April 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2001 of a Department of Veterans Affairs (VA) Regional Office (RO), granting service connection for residuals of prostate cancer and assigning staged rating of 100 percent from October 2, 2000, and zero percent from January 18, 2001, six months after the date for prostate surgery.  In subsequent rating decision in April 2005, the RO increased the rating to 10 percent from January 18, 2001.  In a rating decision in April 2009, the RO increased the rating to 40 percent from December 12, 2007.  

In December 2002, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2003, the Board remanded the claims for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 







In a decision in October 2005, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order in January 2007, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case for readjudication consistent with the Joint Motion.

In May 2007, the Board remanded the case for further development.  The Veteran was afforded VA examinations in March 2009 and in April 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2012, the Veteran's attorney submitted a request for an additional 60 day period in which to obtain and submit additional evidence or argument.  The Board found that good cause had been presented for an extension of time, and the attorney's motion was granted.  Additional argument on this matter was received in March 2012 and has been duly considered in the decision rendered below.

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO.

FINDINGS OF FACT

1. In a rating decision November 2001, the RO granted service connection for residuals of prostate cancer with radical prostatectomy and assigned initial stage ratings of 100 percent from October 2, 2000, and a zero percent from January 18, 2001, which was not a rating reduction under 38 C.F.R. § 3.105(e); in a rating decision in April 2005, the RO increased the rating to 10 percent from January 18, 2001. 

2.From January 18, 2001, to December 12, 2007, the residuals of prostate cancer with radical prostatectomy required the wearing of absorbent materials that were changed less than two times a day, but not changed between two or four times a day. 


3. From December 12, 2007, to April 28, 2011, the residuals of prostate cancer with radical prostatectomy required the wearing of absorbent materials which must be changed two to four times a day, but did not require the wearing of absorbent materials that must be changed more than four times a day.

4. From April 28, 2011, the residuals of prostate cancer with radical prostatectomy have required the wearing of absorbent materials which must be changed more than four times a day, but have not resulted in renal dysfunction. 


CONCLUSIONS OF LAW

1. The rating decision of November 2001, assigning initial staged ratings after the initial grant of service connection was not a rating reduction under 38 C.F.R. § 3.105(e), and therefore the staged rating of first 100 percent and then to zero percent was in accordance with Part 3 and Part 4 of Title 38 of the Code of Federal Regulations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 3.105(e); Singleton v. Shinseki, 23 Vet. App. 376 (2010); Rossiello v. Principi, 3 Vet. App. 430 (1992).

2. Between January 18, 2001, and December 12, 2007, the criteria for a 20 percent for residuals of prostate cancer with radical prostatectomy were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

3. Between December 12, 2007, and April 28, 2011, the criteria for a rating higher than 40 percent for residuals of prostate cancer with radical prostatectomy were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

4. From April 28, 2011, the criteria for a 60 percent rating for residuals of prostate cancer with radical prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter in January 2001 on the underlying claim of service connection.  Additional VCAA notice was provided by letter in May 2004 and in November 2007.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2009 and April 2011.  As the reports of VA examinations contain sufficiently clinical findings and discussion of the pertinent history and features of the disability, the reports are adequate for rating the disability. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

A rating reduction is governed by 38 C.F.R. § 3.105(e) and the regulation contains its own notice and due process requirements before a rating reduction can be implemented.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with the provisions rather than the notice and duty provisions in the VCAA.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  Here, however, as explained more fully below, the provisions of 38 C.F.R. § 3.105(e) do not apply because there was no rating reduction.

Where the reduction in a rating is considered warranted and the lower evaluation would result in a reduction of compensation payments currently being made, a rating proposing the reduction will be prepared and the Veteran notified of the proposed rating reduction.  38 C.F.R. § 3.105(e). 

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disability, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Likewise, where a Diagnostic Code requires assignment of a 100 percent rating for a definite period of time, followed by the requirement that the disability thereafter be rated based on residuals, the assignment of a lower disability rating based on the residuals does not constitute a rating reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  





In the rating decision in November 2001, the RO assigned initial staged ratings, following the initial grant of service connection.  The Veteran had radical prostatectomy surgery in July 2000 and applied for benefits in October 2000.  

In accordance with the rating criteria under 38 C.F.R. § 4.115a, Diagnostic Criteria 7528, a 100 percent rating for prostate cancer is assigned following cessation of surgery and at the expiration of six months a VA examination is mandatory in order to rate the disability on residuals as voiding dysfunction or renal dysfunction, unless there is evidence of local recurrence or metastasis of the cancer. 

As the medical evidence of record showed no follow up treatment after surgery, the RO further assigned a zero percent or noncompensable rating from January 18, 2001, six months after the prostate surgery based on the residuals.  In a rating decision in April 2005, the RO amended the rating to 10 percent from January 18, 2001. 

Although the plain language of Diagnostic Code 7528 states that the provisions of 38 C.F.R. § 3.105(e) apply to any rating reduction issued after the six month period of a 100 percent rating, the rating decision in November 2001 adjudicated the initial grant of service connection and the assignment of the subsequent initial staged ratings from 100 percent to zero percent and then to 10 percent, which does not qualify as a rating reduction under 38 C.F.R. § 3.105(e) and Singleton and Rossiello, supra.

In other words, this is an initial staged rating case, not a rating reduction under 38 C.F.R. § 3.105(e).  

Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained above, staged ratings have been assigned by the RO in a series of rating decisions and will be adjusted as set forth below, in accordance with the evidence.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasm of the genitourinary system (prostate cancer) will be assigned a 100 percent rating.  Following the cessation of a therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  The rating criteria further states that any "change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability should be rated based on the residuals of the prostate cancer as either voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

The Veteran's service-connected residuals of prostate cancer with radical prostatectomy were originally rated as zero percent or noncompensable in the November 2001 rating decision.  




A subsequent rating decision in April 2005 amended that rating to 10 percent, based on voiding dysfunction, specifically obstructed voiding.  In light of the Veteran's primary symptomatology and complaints, the Board finds that the predominant disability resulting from the prostate cancer with radical prostatectomy is voiding dysfunction.

Voiding dysfunctions are rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Obstructive voiding is rated from 0 to 30 percent based on the severity of the symptoms.  

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  A 10 percent rating requires daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.





Facts

The Veteran had a radical prostatectomy on July 18, 2000.  Subsequent treatment notes show there was no local recurrence or metastasis of the cancer. 

In August 2001 on VA examination, the Veteran stated that after his surgery he had not received radiation or chemotherapy for prostate cancer, because he had been told that the surgery had excised the cancer.  During the first six months after surgery, the Veteran stated that he had experienced difficulty with controlling his bladder, which had largely resolved over time, but he still lost control of his bladder on occasion.  He stated that he did not wear an absorbent pad, but he had urine leakage up t four times a week as a result.

Private medical records in December 2002 show that the Veteran was doing well more than two years after surgery, but the Veteran did experience minimal stress incontinence with strenuous activity.  

In December 2002, the Veteran testified that he did not have full control of his bladder.  He stated that he wore a pad at times, but found it uncomfortable.  He stated that he experienced leakage more often at night.  He did not have any problems with urgency, hesitancy, or difficulty voiding, but was particularly bothered by urinary leakage.

VA records show that in July 2004 the Veteran had complained of occasional decreased urine stream and increased frequency.  

The record shows that a VA examination was scheduled for July 2004 and the notice of the examination was sent to the Veteran at an address in Hernando, Mississippi.  The Veteran did not report for that examination.  Later, another VA examination was scheduled for January 2005 and the notice was sent to the Veteran at an address in Memphis, Tennessee.  The Veteran did not report for that examination.


VA records show that in December 2007 the Veteran transferred his care to VA.  He reported stress urinary incontinence for which he used up to three pads a day. In September 2008, the Veteran continued to report stress urinary incontinence, requiring up to three pads a day.

In March 2009 on VA examination, the Veteran reported that he experienced stress incontinence and was unable to use any medication for it because of his history of glaucoma.  He reported using about two to three absorbent pads a day.  He did not have any difficulty voiding, hesitancy, straining, or recurrent urinary tract infections.  He had good force of stream and no nocturia; he had not required catheterization or dilation.  He stated that his stress incontinence was bothersome and was a social problem.  

In September 2010, VA records show that the Veteran continued to experience stress urinary incontinence and was using up to two to three pads a day.  

In April 2011 on VA examination, the VA examiner reported that the Veteran described the current residuals as urine leakage requiring absorbent material that the Veteran changed more than four times a day.  He also had urinary frequency with a daytime voiding interval between one and two hours and nighttime awakening to void five or more times per night.  He did not have any obstructed voiding, urinary tract infections, or require the used of an appliance.

In September 2010 and in September 2011, VA records show that the Veteran continued to experience stress urinary incontinence and was using up to two to three pads a day.  

In March 2012, the Veteran's attorney submitted additional argument, asserting that the disability rating assigned effective January 18, 2001, should have been 40 percent, and that the current disability rating assigned should be greater than 40 percent.  Specifically, the attorney stated that the Veteran had been required to change his absorbent pads two to four times a day since his prostatectomy.


Analysis

As of January 18, 2001

Based on the evidence set forth above, the Board finds that the most appropriate disability rating for the Veteran's symptomatology as of January 18, 2001, is 20 percent in light of urinary leakage.  The RO had assigned a 10 percent rating based on the July 2004 report of decreased urine stream and increased frequency.  However, a review of the VA examination in August 2001 and the Veteran's testimony in December 2002, the Veteran reported stress incontinence on both occasions.  Specifically, the Veteran stated that he experienced urine leakage as often as four times a week, but he did not usually wear an absorbent pad.  

This evidence most closely approximates the criteria for a 20 percent disability rating, since it reveals the need to wear an absorbent pad which would be changed less than twice per day.  Although the Veteran did not usually wear an absorbent pad, it does not necessarily follow that such absorbent materials were not required by the circumstances, as dictated by the criteria under 38 C.F.R. § 4.115a.  Thus, the Board finds that the rating criteria for a 20 percent disability rating have been met as of January 18, 2001. 

Symptomatology warranting a higher disability rating during that time period has not been shown.  Specifically, there is no evidence of the need for wearing absorbent materials which must be changed two to four times a day.  Nor is there evidence of frequency with a daytime voiding interval of less than one hour or nighttime awakening to void more than five times per night.  The record also does not reflect any renal dysfunction, obstructed voiding, or urinary tract infection during that time period which would entitle the Veteran to a higher disability rating under alternate criteria.





As for the concern that the Veteran did not report for the VA examinations in 2004 and in 2005, although the examination notification letters are not included in the record, the record does show the addresses were the notifications were sent and apparently reflect the RO's attempt to correct an outdated address in Hernando, Mississippi, by sending the second notification to a more current address in Memphis, Tennessee.  Had the Veteran been examined on either date, it is possible that symptomatology meriting a higher rating might have been shown, but a disability rating cannot be based on speculation.  38 C.F.R. § 3.102. 

Also, the Veteran has not submitted or identified any relevant private medical records for that time period, which might support a claim for increase.  The Board notes the recent assertion by the Veteran's attorney that a 40 percent disability rating was warranted as of this time period, and that he has had to change his absorbent pads more than twice a day since his surgery.  However, that assertion is not supported by the evidence, which indicates that the Veteran declined to wear absorbent materials in the early months after his surgery, and described himself as needing to change his clothing up to four times per week as a result.  And the Veteran has not submitted any other evidence, which might support a claim for a higher rating.  Therefore, the Board finds that the symptomatology of record is consistent with a 20 percent rating, and no higher, for the period from January 18, 2001, to December 12, 2007.

From December 12, 2007

As set forth in the evidence above, when the Veteran was seen by VA in December 2007 his symptoms had worsened.  At that time, the Veteran was using absorbent materials for urine leakage which needed to be changed two to four times per day.  As such, the RO correctly assigned a 40 percent rating beginning December 12, 2007.





A disability rating higher than 40 percent for the period from December 12, 2007, to April 28, 2011, is not shown by the evidence of record.  The Veteran consistently reported the use of absorbent material, which he changed two to four times a day, on VA visits and on VA examination.  During this time period, the need for changing absorbent material more than four times a day was not shown.  And there was no evidence of renal dysfunction.  

The rating criteria do not provider for disability ratings higher than 30 percent for urinary obstruction and higher than 40 percent for urinary frequency.  As such, a disability rating higher than 40 percent for residuals of prostate cancer during this time period is not shown. 

Since April 28, 2011

On April 28, 2011, on VA examination, the Veteran described a worsening of his symptoms with respect to urinary frequency.  The VA examiner reported that the Veteran used absorbent materials which needed to be changed more than four times a day, which meets the criteria for a 60 percent rating as the Veteran is considered competent to describe his symptoms and the Board finds the Veteran's statements credible.  

Although in September 2010 and in September 2011, there was reference to the need to change absorbent materials only two to three times a day, the Board does not find this determinative.  A review of the VA treatment notes shows that the notes are identical with the exception of the Veteran's age, and the Board is therefore unable to determine if any new information was elicited or recorded at the visit in September 2011.  As a result, the Board places greater weight on the report of the VA examination in April 2011, which the VA examiner reported that the Veteran used absorbent materials, which needed to be changed more than four times a day, which meets the criteria for a 60 percent rating. 




The 60 percent rating for urinary frequency is the maximum schedular rating under the applicable criteria.   As there is no evidence of renal dysfunction a rating higher than 60 percent is not warranted. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology at each of the specified periods, specifically the frequency of the need to change absorbent material due to urine leakage.  While the 60 percent disability rating awarded for the final stage is the maximum rating allowed for voiding dysfunction under the rating criteria, the statute does provide for higher ratings for more severe symptoms under other, related, rating criteria.  Therefore, the disability pictures are encompassed by the Rating Schedule and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

The rating decision in November 2001 by the RO assigning initial staged ratings for residuals of prostate cancer with radical prostatectomy, following the initial grant of service connection, was in accordance with Part 3 and Part 4 of Title 38 of the Code of Federal Regulations.

A disability rating of 20 percent for residuals of prostate cancer with radical prostatectomy as of January 18, 2001, is granted, subject to the laws and provisions governing the award of monetary benefits.

A disability rating higher than 40 percent for residuals of prostate cancer with radical prostatectomy for the period of December 12, 2007, through April 28, 2011, is denied.

A disability rating of 60 percent for residuals of prostate cancer with radical prostatectomy from April 28, 2011, is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

In correspondence in October 2011, the Veteran's attorney asserted that the Veteran was entitled to a total disability rating for compensation based on individual unemployability.  A claim for increase includes an implied claim for a total disability rating for compensation based on individual unemployability if there is evidence that the Veteran is not able to obtain or maintain reasonably gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  






The record shows that the Veteran has not worked since 2006, and is in receipt of Social Security Disability Insurance (SSDI) benefits based on the diagnosis of posttraumatic stress disorder, a service-connected disability.  The documents related to Social Security claim show a disability with onset in February 2007.  

As the decision includes a grant of a 60 percent for prostate cancer residuals effective April 28, 2011, the Veteran meets the schedular requirements for consideration of a total disability rating as of that date.  Before April 28, 2011, the minimum requirements for a schedular total disability rating were not met, but the claim should be considered on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination or examinations to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current service-connected disabilities, considered individually or combined, namely, the residuals of prostate cancer, posttraumatic stress disorder with depression, tinnitus, and bilateral hearing loss, prevent the Veteran from securing or following a substantially gainful occupation.

2.  After the above development, adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis and on schedular basis as applicable.  If the decision remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


